     UNITED STATES DISTRICT COURT OF THE UNITED STATES
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    CHARLOTTE DIVISION
                   Case Number 3:20-CV-00482-KDB-DSC



JOHNATHAN S. HENSLEY, on behalf of
himself and others similarly situated,

                          Plaintiff,

                     v.

CITY OF CHARLOTTE, a North Carolina
municipal corporation,

                          Defendant.


                     MEMORANDUM IN SUPPORT OF
                       PLAINTIFF’S MOTION FOR
                      PRELIMINARY INJUNCTION



      Pursuant to Federal Rule of Civil Procedure 65, Plaintiff Johnathan S.

Hensley seeks a preliminary injunction to prevent the Defendant’s

instrumentality, the Charlotte-Mecklenburg Police Department (“CMPD”),

from continuing to violate the Driver’s Privacy Protection Act of 1994, 18

U.S.C. § 2721, et seq. (“DPPA”).

      As established below, Plaintiff satisfies the four requirements for a

preliminary injunction: (1) likelihood of success on the merits; (2) irreparable

harm; (3) balance of equities; and (4) benefit to the public. Winter v. Natural



    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 1 of 21
Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 374 (2008); United

States v. South Carolina, 720 F.3d 518, 533 (4th Cir. 2013). All of these

factors weigh in favor of issuing a preliminary injunction to bring to a halt

CMPD’s ongoing violations of the DPPA during the pendency of this action.

                           STATEMENT OF FACTS1

      At least since 2007 CMPD has made its completed form DMV-349

motor vehicle crash reports (“DMV-349s”) available to the public, both online

(through LexisNexis Risk Solutions, Inc., and its predecessors-in interest2)

and at its physical locations. The injunction issued last month against



      1Many of the facts referenced herein are taken from the transcript of a
Fed. R. Civ. P. 30(b)(6) deposition given on August 5, 2019 by witnesses
designated by CMPD. (The “CMPD Tr.,” Exhibit A hereto). That deposition
was taken by plaintiffs’ counsel in two actions against numerous lawyers
using accident reports, including CMPD accident reports, for mail-marketing
campaigns to accident victims. Hatch v. DeMayo, 1:16-cv-00925-LCB-LPA
(M.D.N.C.), and Garey v. Farrin, 1:16-cv-542-LCB-LPA (M.D.N.C.). The firms
that represent the plaintiffs in Hatch and DeMayo are collectively plaintiff’s
counsel in this action. The testimony of the witnesses CMPD tendered as
Rule 30(b)(6) witnesses in the Hatch and Garey actions are admissible
against them here as party admissions. See Fed. R. Evid. 801(d)(2)(D).
      2 In about 2007, CMPD contracted with Police Reports US, LLC
(“PRUS”), to disseminate CMPD’s DMV-349s online. (CMPD Tr. pp. 108-09).
In about 2014, LexisNexis purchased PRUS. Afterwards, the CMPD reports
were available to the public through a LexisNexis internet portal. (Id. pp.
110, 154:21-23, 158). By contracting with PRUS and LexisNexis to
disseminate the accident reports to interested parties, CMPD benefited by
having less foot traffic at its own facilities. (Id. p. 132-33). To facilitate the
public’s ability to access the reports, CMPD’s website included a link to the
LexisNexis portal. (Id. p. 132:15-20).

                                        -2-

     Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 2 of 21
LexisNexis by this Court in its Order in Gaston v. LexisNexis Risk Solutions,

Inc., No. 5:16-cv-00009-KDB-DCK, 2020 U.S. Dist. LEXIS 160012 (W.D.N.C.

Sept. 2, 2020) (the “Gaston Order”), enjoined LexisNexis from disclosing

CMPD DMV-349s that show a North Carolina resident’s DPPA-protected

personal information. As discussed below, however, CMPD nevertheless

continues to make copies of theDMV-349s freely available on its premises to

the general public.

      A. Plaintiff Hensley.

      Plaintiff Johnathan Hensley was involved in a motorcycle wreck in

Charlotte on November 22, 2017. He gave the investigating CMPD officer his

name and, after the officer looked up Mr. Hensley’s information, confirmed

the accuracy of his date of birth shown on CMPD’s online system. Mr.

Hensley did not provide his driver’s license number or nine-digit zip code to

the investigating CMPD officer. Decl. of J.S. Hensley, Exhibit B, ¶¶ 3-8.

      The DMV-349 prepared by the CMPD officer included Mr. Hensley’s

personal information including his address, showing a nine-digit zip code; his

date of birth; his North Carolina driver’s license number; and his telephone




                                      -3-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 3 of 21
number. 3 Id. ¶ 10. The CMPD officer checked “Yes” in the “Same Address as

Driver’s License” box confirming that the address shown on the DMV-349

was the same address shown on Mr. Hensley’s North Carolina driver’s

license. Id. ¶ 11.

      Shortly after the accident, Mr. Hensley received numerous solicitation

letters from lawyers seeking to represent him in pursuing a claim arising

from the accident. Some of those solicitations included a copy of the CMPD

DMV-349 relating to the accident. Id. ¶ 12.

      B. CMPD’s On-Site Publication of Its DMV-349s.

      For many years, CMPD has placed one or more copies of each recent

DMV-349 on the front desk of its records division4 so than anyone who comes

into the division can personally view and, if desired, electronically scan or

otherwise record the information on the DMV-349. CMPD Tr. pp. 127-29,

134-35. This practice continues today, as CMPD unabashedly admits in its

Answer. ECF 15 ¶ 46. See also Decl. of M. Briggs, Exhibit C, ¶¶ 3-5.




      3 Because Mr. Hensley did not provide the officer with his nine-digit zip
code or driver’s license number, that information necessarily came from
NCDMV records. (See, e.g., Exhibit A pp. 11-14, 20:6-21:4, 95-96, 103, 119-
120; Gaston Order, 2020 U.S. Dist. LEXIS 160012 at *12 n.3).

      4At least until August 5, 2019, CMPD also made its DMV-349s
available to the public at all 13 division offices within the City of Charlotte.
(Exhibit A pp. 135:21 – 136:13).

                                        -4-

     Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 4 of 21
       The DMV-349s that CMPD makes available to the public include the

names, addresses,5 and driver’s license numbers of the persons involved in

traffic accidents. CMPD Tr., Exhibit A, pp. 20:6-19, 168:9-17, 186-87. CMPD

does not redact any of this personal information on the DMV-349s it makes

available to the public. Id. p. 147:10-17, 149:16-22, 150:2-4, 161:13-17, 168:9-

13). Nor does CMPD require any certification whatsoever from a person

wishing to view the reports as to the person’s intended use for the

information gleaned from the reports. Id. p. 129:2-9; Exhibit C ¶ 5. CMPD

keeps no records as to the persons who have reviewed the accident reports.

CMPD Tr., Exhibit A, p. 130:24-131:9.

       C. CMPD Remains Undeterred by Demands, including this
          Court’s Gaston Order, to Cease Publication of its DMV-349s.

       CMPD has disregarded various communications—including, most

significantly, this Court’s Gaston Order—demanding that it stop disclosing

its DMV-349s containing accident victims’ personal information to persons

with no DPPA-permissible use. CMPD is, for reasons known only to itself,

undaunted by the fact that its publication of personal information in DMV-

349s violates the DPPA, and doggedly continues to make unredacted reports




       5
          Wh en a CMP D officer a u t o-popu la t es t h e DMV-349, t h e sou r ce of t h e
dr iver ’s n a m e a n d a ddr ess is t h e DMV da t a ba se. Exhibit A pp. 21-22, 25:4-10,
119-20.
                                            -5-

     Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 5 of 21
available to anyone who wants to view them, including persons who use the

information for mail marketing.

       For example, four years ago, on October 4, 2016, undersigned counsel

David Stradley sent a letter to CMPD demanding, inter alia, “that personal

information, as defined in 18 U.S.C. 2725(3), about any individual obtained in

connection with a motor vehicle record be disclosed only in a manner which is

permissible under the DPPA.” See Exhibit D, Decl. of D. Stradley and Exhibit

A thereto. The letter was delivered to CMPD’s General Counsel on October 5,

2016. Id.

       More recently, when LexisNexis attempted to require persons accessing

the CMPD accident reports to certify a permissible purpose, CMPD “called

[LexisNexis] out” on this effort, and mandated that LexisNexis again allow

unrestricted access to the CMPD DMV-349s. CMPD Tr., Exhibit A, p. 133:9-

19.

       In the September 2, 2020 Gaston Order, this Court granted summary

judgment against the LexisNexis defendants for violations of the DPPA as to

“the subclass of those class members whose accident reports indicate that the

address in the report matches the address on their driver's license,”

concluding that as to that subclass the “Defendants have violated the DPPA

as a matter of law.” 2020 U.S. Dist. LEXIS 160012 at *50. The Court,



                                      -6-

      Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 6 of 21
accordingly, entered the following injunction against the LexisNexis

defendants:

             Defendants and their officers, agents, servants, employees,
      and attorneys and those acting in active concert with them are
      enjoined from disclosing or making access available to CMPD
      DMV Form 349 vehicle accident reports that include a North
      Carolina resident's "personal information" as defined in the
      DPPA and are "motor vehicle records" under the DPPA or contain
      such personal information sourced from the DMV, a driver's
      license or other motor vehicle record without redacting the
      personal information, obtaining the consent of the person whose
      personal information appears on the record or having a good faith
      belief that the accident report will be used for a specific purpose
      permitted by the DPPA (which Defendant shall record and
      maintain in accordance with 18 U.S.C. § 2721 (c)).

Id. p. *61.

      Significantly, the Court in the Gaston Order made clear that its

reasoning is intended to be generally applicable to providers of DMV-349s:

            Although this injunction does not apply to members of the
      public outside the certified class, its reasoning is of course
      generally applicable to all North Carolina accident reports
      subject to the DPPA as described above, and the Court notes that
      the DPPA provides the Court discretion to award ‘punitive
      damages upon proof of willful or reckless disregard of the law’ if
      future violations of the DPPA are proven” (quoting 18 U.S.C. §
      2724 (b)(2))).

Id. p. *61 n. 34.

      In particular, as to CMPD, the Court instructed that “to the extent that

CMPD provides such records to the public without redacting that personal




                                      -7-

     Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 7 of 21
information or limiting disclosure only for those uses permitted by the DPPA

then it is in violation of the statute.” Id. at *52-53 (emphasis added).

      Nevertheless, in the face of the Court’s unequivocal instructions to

CMPD in the Gaston Order to stop making its unredacted accident reports

available to persons who do not have a permissible purpose under the DPPA,

CMPD defiantly continues to provide its DMV-349s to marketers and others

who lack any DPPA permissible purpose. (See Exhibit C).

                                    ARGUMENT

I.    PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS OF HIS
      DPPA CLAIM.

      A party seeking a preliminary injunction must make a “clear showing”

of likelihood of success, but the movant is not required to show a certainty of

success. Pashby v. Delia, 709 F.3d 307, 321 (4th Cir. 2013). Plaintiff easily

satisfies this requirement.

      The Act concisely defines the cause of action upon which Plaintiff

maintains this action as follows:

            A person who [1] knowingly obtains, discloses or uses
            personal information, [2] from a motor vehicle record,
            [3] for a purpose not permitted under this chapter
            shall be liable to the individual to whom the
            information pertains[.]

18 U.S.C. § 2724(a). See Thomas v. George, Hartz, Lundeen, Fulmer,

Johnstone, King, & Stevens, P.A., 525 F.3d 1107, 1111 (11th Cir. 2008).


                                       -8-

     Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 8 of 21
      As discussed below, Plaintiff’s likelihood of successfully establishing all

of these elements is straightforward.

   1. CMPD Continues Knowingly to Disclose Plaintiff’s and Class
      Members’ Personal Information.

      The DPPA defines “personal information” as “information that

identifies an individual, including an individual’s…driver identification

number, name [and] address.” 18 U.S.C.A. § 2725 (emphasis added).

      CMPD’s DMV-349s include all of the information highlighted above,

and thus include DPPA “personal information.” CMPD’s continued

dissemination of its unredacted accident reports without requiring

certification of a DPPA permissible purpose, in the face of express notice that

its practices violate the DPPA, including an Order of this Court, is plainly a

“knowing” disclosure of DPPA-protected information.6

   2. CMPD is Disclosing Personal Information “From a Motor Vehicle
      Record.”

      To be protected by the DPPA, personal information must come “from a

motor vehicle record.” 18 U.S.C. § 2724(a). The Act defines a “motor vehicle

record” as any record that pertains to a motor vehicle operator's permit,

      6In any event, the courts agree that the “knowingly” scienter applies
merely to the obtaining, disclosing, or using of DPPA personal information,
and does not require a showing that the defendant intentionally violated the
DPPA. See, e.g., Wilcox v. Swapp, 330 F.R.D. 584, 594-595 (E.D. Wash 2019);
Wiles v. Worldwide Info., Inc., 809 F. Supp.2d 1059, 1080-1081 (W.D. Mo.
2011); Rios v. Direct Mail Express, Inc., 435 F. Supp.2d 1199, 1205 (S.D. Fla.
2006).
                                        -9-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 9 of 21
motor vehicle title, motor vehicle registration, or identification card issued by

a department of motor vehicles.”

      In the Gaston Opinion, this Court issued a declaratory judgment that,

with regard to the subclass of persons whose names appear on DMV-349s in

which the box is checked indicating that the person’s address in the report

matches the address on the person’s driver’s license, the DMV-349 is a DPPA

“motor vehicle record” as a matter of law. 2020 U.S. Dist. LEXIS 160012 at

*60; see also id. at *28. Further, CMPD accident reports “which contain

personal information obtained from ‘motor vehicle records’ such as DMV

records7 or driver's licenses8 are subject to the DPPA.” Id. at *52.

      The same analysis applies to CMPD. CMPD continues to disclose DPPA

personal information contained in accident reports, like Plaintiff’s, showing

that the driver’s license address and actual address are the same, and/or




      7   The DMV database is unquestionably a motor vehicle record.
      8
        “[I]nformation obtained from a driver's license is information obtained
from a motor vehicle record.” Pavone v. Law Offices of Anthony Mancini, Ltd.,
N.D. Ill. No. 15 C 1538, 2016 WL 4678311, at *4 (N.D. Ill. Sept. 7, 2016)
(emphasis in original); accord Eggen v. WESTconsin Credit Union, No. 14-
CV-873-BBC, 2016 WL 4382773, at *3 (W.D. Wis. Aug. 16, 2016). Moreover,
“If the original source of [an]other government agency’s information is the
state department of motor vehicles, the DPPA protects the information
throughout its travels.” Whitaker v. Appriss, Inc., No. 3:13-CV826-RLM-
CAN, 2014 WL 4536559, at *4 (N.D. Ind. Sept. 11, 2014) (emphasis added).
                                      -10-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 10 of 21
which are auto-filled with DMV information.9 The information from those

DMV-349s are from DPPA “motor vehicle records” as a matter of law.

      In the Gaston Order, the Court concluded that the LexisNexis

defendants:

      have violated the DPPA as a matter of law because the Crash
      Reports related to that subclass are "motor vehicle records" as
      discussed earlier and Plaintiffs are entitled to summary
      judgment because, inter alia, it is undisputed that Defendants
      make no effort to limit the disclosure of Crash Reports for
      purposes permitted by the DPPA (and have disclosed the
      personal information contained in those records for marketing
      and/or solicitation purposes that are not permitted under the
      DPPA), even though all records may not have been disclosed (as
      distinguished from just being "made available") and some records
      may have been disclosed for permissible purposes.

Id. p. *50. Here, where CMPD eschews instructions, even those from this

Court directly to CMPD, to require certification of a DPPA permissible

purpose before disclosing its DMV-349s, it continues to violate the DPPA as a

matter of law.

   3. CMPD’s Disclosures of Its DMV-349s to the Public Are Not for a
      DPPA Permissible Purpose.

      Under the DPPA, “[d]isclosure of personal information is prohibited

unless for a purpose permitted by an exception listed in 1 of 14 statutory


      9 Indeed, CMPD admits in its Answer that “when the Same Address
Box is checked ‘yes’ the DMV-349 contains the address from the driver’s
license” (ECF 15 ¶ 40); that the box is checked yes on the vast majority of
DMV-349s it prepares (id. ¶ 43); and that it currently makes its DMV-349s
available to anyone who appears at its records division (id. ¶ 46).
                                     -11-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 11 of 21
subsections.” Maracich, 570 U.S. 48, 52 (2013) (citing 18 U.S.C. §§ 2721(b)(1)-

(14)). “Each distinct disclosure or use of personal information acquired from a

state DMV must be permitted by the DPPA.” 570 U.S. at 73-74. “[A]n

important objective of the DPPA [is] to restrict disclosure of personal

information in motor vehicle records to businesses for the purpose of direct

marketing and solicitation. [The DPPA’s] exceptions should not be construed

to interfere with this objective unless the text commands it.” 570 U.S. at 50

(emphasis added)).

      CMPD may argue that its disclosure of unredacted DMV-349s to the

public is permissible under 18 U.S.C. § 2721(b)(1), permitting “use by any

government agency, including any court or law enforcement agency, in

carrying out its functions, or any private person or entity acting on behalf of a

Federal, State, or local agency in carrying out its functions.” However, this

Court, in the Gaston Order, rejected that argument:

            To be clear, the gathering of personal information to
      prepare the Crash Reports is a government function permitted by
      section 2721(b)(1) in the same way that gathering personal
      information to create a driver’s license or motor vehicle
      registration is permitted by the act. However, once the
      information is lawfully obtained, the disclosure of the
      information, in and of itself, is not an independent governmental
      function that is permitted by the DPAA (absent redaction or a
      separate permitted use).

2020 U.S. Dist. LEXIS 160012 at *52 n. 20 (emphasis added).



                                      -12-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 12 of 21
      CMPD may also contend that because DMV-349s are public records

under North Carolina, their disclosure is permitted under the DPPA

exception for “any other use specifically authorized under the law of the State

that holds the record, if such use is related to the operation of a motor vehicle

or public safety.” 18 U.S.C. § 2721(b)(14) (emphasis added). But CMPD

cannot show its disclosure of Plaintiff’s and putative class members’ personal

information is in any way “related to the operation of a motor vehicle or

public safety” and, accordingly, this argument fails as a matter of law. See

Gaston Order, 2020 U.S. Dist. LEXIS 160012 at *59-60, 60 n.9 (“[W]hile an

accident report may be a public record subject to unlimited disclosure with

respect to information in the report that is not personal information protected

under the DPPA, it would completely undermine the purpose of the DPPA if

a state could simply designate a document containing personal information

subject to DPPA protection as a ‘public record’ and thereby avoid complying

with its restrictions. Simply put, the very essence of the DPPA is to limit the

disclosure of information that had previously been made widely available as a

public record . . . And, it is familiar doctrine that the prohibition of a federal

statute ‘may not be set at naught by a state statute’” (quoting Sola Electric

Co. v. Jefferson Electric Co., 317 U.S. 173 (1942)).




                                        -13-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 13 of 21
II.    A PRELIMINARY INJUNCTION IS NECESSARY TO STOP
       CMPD FROM CONTINUING TO VIOLATE THE DPPA AND TO
       AVOID FURTHER AND IRREPARABLE INJURY TO
       PLAINTIFF AND THE PUTATIVE CLASS.

       The Fourth Circuit has stated that “a complainant need not allege or

prove irreparable harm when it invokes a statute that authorizes injunctive

relief. All that need be proved is a violation of the statute.” Capital Tool &

Mfg. Co. v. Maschinenfabrik Herkules, 837 F.2d 171 (4th Cir. 1988)

(emphasis added); see Salient Crgt v. Solutions, 2020 U.S. Dist. LEXIS

117170, *18, 2020 WL 3550008 (E.D. Va. Apr. 2, 2020) (“[I]t is well-settled…

that in the event a movant has demonstrated a statutory violation, and the

statute at issue authorizes injunctive relief, the movant need not

demonstrate irreparable harm”); Lynn v. Monarch Recovery Mgmt., Inc., No.

CIV. WDQ-11-2824, 2013 WL 1247815, at *7 (D. Md. Mar. 25, 2013 (same);

United States v. H.W. Andersen Prods., 1997 U.S. Dist. LEXIS 3080, *5-6

(M.D.N.C. Jan. 24, 1997) (same). See also Gaston Order, 2020 U.S. Dist.

LEXIS 160012 at *41 (“[I]if a Defendant is found to have, as alleged here,

engaged in a pattern and practice of disclosing thousands of Crash Reports

that violate the DPPA it is appropriate to redress that conduct with

injunctive relief. An injunction ordering an end to any unlawful conduct will

properly enforce the statute”).




                                       -14-

      Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 14 of 21
      Even if that were not still the standard in the Fourth Circuit,

irreparable harm is established where Plaintiff is at peril of having CMPD

publish his personal information each time he may be in a motor vehicle

accident. See, e.g., Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036,

1044-1045 (9th Cir. 2012) (“We have little difficulty concluding the record

supports the district court's finding that [defendant] PRA would have

continued to violate the TCPA if an injunction had not been issued….In

response to [class representative] Meyer's motion for a preliminary

injunction, PRA did not acknowledge the wrongful nature of its conduct.

Instead, PRA assured the court it would stop calling Meyer without making

any assurance regarding other members of the provisional class. We agree

with Meyer that PRA's violation of the TCPA violated his right to privacy, an

interest the TCPA intended to protect….Accordingly, Meyer demonstrated

that irreparable harm is likely in the absence of injunctive relief” (citation

omitted)).

      It is, moreover, appropriate in a situation such as the one before the

Court to consider the risk of harm to the putative class, even though a class

has not yet been certified. See, e.g., Abdi v. Duke, 280 F. Supp.3d 373, 400

(W.D.N.Y. 2017) (“Under appropriate circumstances, a court may grant

preliminary injunctive relief in favor of putative class members before class

certification, and correspondingly, assess the harm to putative class

                                       -15-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 15 of 21
members when considering the preliminary injunction motion”); Doe v.

Trump, 418 F. Supp.3d 573, 603-04, 603 n. 10 (D. Ore. 2019) (“[W]hen a

plaintiff requests preliminary injunctive relief before class certification has

been decided, a court may consider the harm to the putative class and grant

classwide appropriate preliminary injunctive relief to preserve the status

quo, particularly when, as in this case, there is alleged classwide harm and

conduct aimed at a class of persons….Providing such preliminary classwide

relief does not first require that the Court engage in some version of an

analysis under Rule 23 of the Federal Civil Rules of Civil Procedure, as

argued by Defendants. . . . Having putative class members suffer this

alleged irreparable harm merely because the preliminary injunction had to

be litigated in an expedited fashion before class certification could be fully

litigated is contrary to the purposes behind class actions and preliminary

injunctive relief to preserve the status quo” (collecting cases)); “[C]ourts may

enter class-wide injunctive relief before certification of class” (citations

omitted)); Thomas v. Johnston, 557 F. Supp. 879, 916 n. 29 (W.D. Tex. 1983)

(“It appears to be settled … that a district court may, in its discretion, award

appropriate classwide injunctive relief prior to a formal ruling on the class

certification issue based upon either a conditional certification of the class or

its general equity powers”). See generally William B. Rubenstein, NEWBERG



                                       -16-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 16 of 21
ON CLASS ACTIONS §    4:30 (5th ed. 2017) ("[A] court may issue a preliminary

injunction in class suits prior to a ruling on the merits").

      Here, as in Gaston, CMPD has:

            obtained the personal information of the class
            members as discussed above and it still remains
            available without redaction to those who might
            request it. [Plaintiffs] and their fellow class members
            ought not to have to wait until their information is
            again used inappropriately to maintain standing.

Gaston Order, 2020 U.S. Dist. LEXIS 160012 at *43. See also Snyder v.

Ocwen Loan Servicing, LLC, 258 F. Supp. 3d 893, 913-14 (N.D. Ill 2017) (“In

arguing that plaintiffs have failed to show irreparable harm, Ocwen again

focuses solely on the risk of injury to the named plaintiffs….But again, the

Court must consider the interests of the entire limited class, and plaintiffs

have introduced evidence that other class members are at risk of receiving

calls from Ocwen in the future….The Court therefore finds that plaintiffs

have demonstrated…irreparable harm sufficient to justify a preliminary

injunction”).10


      10
        The above analysis would apply even if CMPD decides, before this
Court issues an injunction, voluntarily to stop publishing unredacted DMV-
349s. See United States v. H.W. Andersen Prods., 1997 U.S. Dist. LEXIS
3080, *5-6 (M.D.N.C. Jan. 24, 1997) (“The standard of review for the Court
then is to determine whether there has been a violation of the statute and
further to determine whether the identified violations are likely to continue
in the future. To the extent that Defendants assert that they have now
complied with GMP regulations, the Court recognizes that cessation of illegal
activity can be a relevant factor in evaluating whether injunctive relief is
                                       -17-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 17 of 21
        Plaintiffs and class members do not have an adequate remedy at law

for such future violations where it is unlikely that CMPD could satisfy a

class-wide judgment for its previous violations of the DPPA. Assuming very

conservatively that there are only 100,000 people in the class as defined in

the Complaint,11 CMPD would be facing $250 million in DPPA statutory

liability. See 18 U.S.C. § 2724(1).

III.    THE BALANCE OF EQUITIES FAVORS PRELIMINARY
        INJUNCTIVE RELIEF.

        The balance of hardship between the parties weighs in favor of a

permanent injunction, where such relief is the only means available to

Plaintiff and the putative class to prevent further publication of their

information.




warranted. Nevertheless, Defendants cannot render a case moot by
voluntarily ceasing their illegal activities particularly where such cessation
occurs in the face of prospective litigation” (citation omitted)).

        The Gaston Order stated, “It is indisputable that a vast number of
        11

individuals have had their DMV personal information sold, made available
and disclosed to persons who did not have a permissible use for the
information,” and referred to the plaintiffs’ estimate of 250,000 class
members. 2020 U.S. Dist. LEXIS 160012 at *24. See also Exhibit D, Decl. of
D. Stradley, p. 98 of Exhibit B thereto (showing over 30,000 of reportable
accidents in Mecklenburg County annually); ECF 15 ¶ 42 (CMPD
acknowledges it investigates tens of thousands of accidents every year).
                                      -18-

       Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 18 of 21
IV.    THE PUBLIC INTEREST FAVORS INJUNCTIVE RELIEF.

       Likewise, it is in the public interest to prevent Defendants’ unlawful

practices as to persons who are not in the putative class in this action but

who may be involved in collisions in the future.

V.     THE COURT SHOULD WAIVE ANY BOND REQUIREMENT.

       A preliminary injunction may issue "only if the movant gives security

in an amount that the court considers proper to pay the costs and damages

sustained by any party found to have been wrongfully enjoined or

restrained." This includes, in appropriate circumstances, waiving the

requirement altogether. See Pashby v. Delia, 709 F.3d 307, 331-32 (4th Cir.

2013). "The burden of establishing the bond amount rests with the party to be

restrained." Lab. Corp. of Am. Holdings v. Kearns, 84 F. Supp.3d 447, 465

(M.D.N.C. 2015). In setting the bond, a court should consider the potential

loss to the restrained party if wrongfully restrained. Id.

       Plaintiff respectfully requests that the Court not set a bond in this case

or, at most, require a minimal bond of $250.00. First, CMPD will not be

prejudiced by an injunction requiring it to comply with the law by not

publishing unredacted DMV-349s to persons without a DPPA permissible

purpose. See, e.g., Moltan Co. v. Eagle-Picher Indus., 55 F.3d 1171, 1176 (6th

Cir. 1995) (upholding district court’s determination that no security was

needed in conjunction with preliminary injunction because of the strength of

                                       -19-

      Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 19 of 21
plaintiff’s case and the strong public interest involved); Cloud Peak Energy

Inc. v. United States DOI, 415 F. Supp. 3d 1034, 1053 (D. Wyo. 2019)

(“Having determined there is no likelihood of harm to [the government], the

Court finds an injunction bond is unnecessary in this case”). Second, Plaintiff

lacks the resources to post a significant bond. Exhibit B ¶ 14. See Lutz v.

Case Farms, LLC, 2020 U.S. Dist. LEXIS 160339, *22-23 (W.D.N.C. Aug. 31,

2020) (Court set nominal bond in connection with preliminary injunction

where plaintiff lacked sufficient resources to post a significant bond).




                                      -20-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 20 of 21
                               CONCLUSION

     For the reasons set forth above, Plaintiff respectfully requests that the

Court grant his motion for preliminary injunction.

     Respectfully submitted, this the 4th day of November, 2020.

     /s/ J. David Stradley                  /s/ John F. Bloss
     N.C. State Bar No. 22340               N.C. State Bar No. 23947
     stradley@whiteandstradley.com          jbloss@greensborolaw.com
     Robert P. Holmes, IV                   Frederick L. Berry
     N.C. State Bar No. 12438               N.C. State Bar No. 9696
     rob@whiteandstradley.com               fberry@greensborolaw.com
     WHITE & STRADLEY, PLLC                 HIGGINS BENJAMIN, PLLC 3105
     Charles B. Root Wynd                   301 North Elm Street, Suite 800
     Raleigh, North Carolina 27612          Greensboro, North Carolina 27401
     Telephone: (919) 844-0400              Telephone:(336) 273-1600


     /s/Andrew H. Brown
     N.C. Bar No. 28450
     drew@greensborolawcenter.com
     James R. Faucher
     N.C. Bar No. 31514
     james@greensborolawcenter.com
     BROWN, FAUCHER, PERALDO & BENSON, PLLC
     822 N. Elm Street, Suite 200
     Greensboro, North Carolina 27401
     Telephone:(336) 478-6000

                             Attorneys for Plaintiff




                                     -21-

    Case 3:20-cv-00482-KDB-DSC Document 17 Filed 11/04/20 Page 21 of 21
